                                            Case 3:20-cv-01801-SI Document 7 Filed 07/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADAM GHADIRI,                                       Case No. 20-cv-01801-SI
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     BAY FAIR SHELL, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On March 16, 2020, plaintiff Adam Ghadiri, who is represented by counsel, filed this action

                                  14   alleging violation of the Americans with Disabilities Act. Dkt. No. 1. Pursuant to this district’s

                                  15   General Order No. 56, plaintiff had sixty days to complete service on defendants or file a motion

                                  16   for administrative relief from the deadline. See Dkt. No. 3 at 1. There has been no activity on the

                                  17   docket in this case since March 24, 2020, and plaintiff has not filed a certificate of service with the

                                  18   Court.
                                  19            Accordingly, plaintiff is ORDERED TO SHOW CAUSE why this case should not be

                                  20   dismissed for failure to prosecute by filing a certificate of service or an administrative motion

                                  21   for relief from the service deadline no later than July 27, 2020. If plaintiff misses this deadline,

                                  22   the Court may dismiss this case for failure to prosecute.

                                  23

                                  24            IT IS SO ORDERED.

                                  25   Dated: July 20, 2020

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
